DETAILED ACTION
Claims 1, 5-8, 11, 12 and 14 are pending.  Claim 1 has been amended.  Claims 1, 5-8, 11, 12 and 14 are allowed.
The instant application has provisional application No. 62/058,363 filed on 10/01/2014.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 5-8, 11, 12 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon review of the evidence at hand, it is hereby concluded that the totality of evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the noted features of the applicant’s invention.

The cited references include:
Huang1, Kolawa2, Lin3, Sundaresan4, Gross5 and Dai6.



Kolawa teaches clusters containing one or more products with the cluster vector reflecting average values of the products in the cluster (Paragraph [0105]).  Kolawa further teaches user preference vectors and items matching an average cluster (Paragraph [0106]).

Lin teaches user’s ratings are compared to average cluster ratings to determine which clusters are most similar to the active user (Paragraph [0059]).

Sundaresan teaches using measures like mean, mode and variance to measure the cohesiveness of clusters (Paragraph [0081]).

Gross teaches causing new users to be associated with trend setters or trend predictors (Paragraph [0144]).

Dai teaches a highest similarity and a cluster number corresponding to this similarity are recorded and this similarity is compared with a threshold (Paragraph [0125]).

The prior art of record does not expressly disclose:
“comparing, by said second user, said first preference of said distinguished data item whose variance of cluster-average preference is highest among said data items with said cluster-average 
associating, by said second server, said new user with a first cluster from said at least subset whose cluster-average preference associated with said distinguishing data item is the closest, in accordance with said comparing, to said first preference of said distinguish data item.”

The preceding is a general overview of one interpretation of the claims and does not specify the further detail provided by the separate claim limitations.

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention.

It is thereby asserted by the Examiner that, in light of the above an in further deliberation over all of the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN D EYERS whose telephone number is (408)918-7562. The examiner can normally be reached Monday-Friday 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN D EYERS/               Examiner, Art Unit 2164                    

/ASHISH THOMAS/               Supervisory Patent Examiner, Art Unit 2164                                                                                                                                                                                                                                                                                                                                                              


    
        
            
        
            
        
            
        
            
    

    
        1 Huang et al., Patent Application Publication No. 2015/0186947
        2 Kolawa et al., Patent Application Publication No. 2006/0020614
        3 Lin et al., Patent Application Publication No. 2007/0239553
        4 Sundaresan et al., Patent Application Publication No. 2008/0120292
        5 Gross, Patent Application Publication No. 2006/0010029
        6 Dai et al., Patent Application Publication No. 2011/0116709